           Case 7:20-mj-13506-UA Document 3 Filed 01/13/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York

                                                  United States District Courthouse
                                                  300 Quarropas Street
                                                  White Plains, New York 10601


                                                   January 12, 2021


BY EMAIL
The Honorable Judith C. McCarthy
United States Magistrate Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

   Re: United States v. Francisco Sanchez,
      20 Mag. 13506

Dear Judge McCarthy,

   The Government respectfully requests that the currently sealed complaint in the above
referenced case be unsealed in advance of the defendant’s presentment on January 14, 2021.

                                           Very truly yours,

                                           AUDREY STRAUSS
                                           Acting United States Attorney



                                        by: _____________________________
                                            Benjamin A. Gianforti
                                            Assistant United States Attorney
                                            (914) 993-1919



SO ORDERED:

___________________________________ 1-13-21
JUDITH C. McCARTHY
United States Magistrate Judge
